UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-4275



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RONALD EDWARD CRAWFORD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-99-335)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North Caro-
lina, for Appellant. Walter C. Holton, Jr., United States Attor-
ney, L. Patrick Auld, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Crawford appeals the forty-six month imprisonment sen-

tence imposed by the district court following his plea of guilty to

bank robbery, in violation of 18 U.S.C.A. § 2113(a) (West Supp.

2000).   Crawford contends that the district court erred in en-

hancing his offense level pursuant to U.S. Sentencing Guidelines

Manual § 2B3.1(b)(2)(F) (Nov. 1998) for making a “threat of death.”

We find that, given the tense atmosphere of a bank robbery,

Crawford’s handing the teller a note on which he wrote that he had

a “gun” (emphasis in original), is sufficient to support enhance-

ment under USSG § 2B3.1(b)(2)(F). See e.g. United States v. Burns,

160 F.3d 82, 84 (1st Cir. 1998).     The judgment of the district

court is affirmed.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2